itUNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          1/27/2020
Luis Herrera,

                               Plaintiff,
                                                        1:19-cv-03216 (AT) (SDA)
                   -against-
                                                        ORDER
The City of New York et al.,

                               Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

        The Court is in receipt of twelve Marshals’ Process Receipts and Returns of Service

confirming service of Plaintiff’s Amended Complaint upon the individually named Defendants.

(See, e.g., ECF Nos. 38-49.) According to these service forms, the Defendants’ answers or

responses to Plaintiff’s Amended Complaint are due on February 5, 2020.

        In light of the Court’s December 20, 2019 Order setting a briefing schedule for The City’s

anticipated motion to dismiss, pursuant to Federal Rules of Civil Procedure 16(f) and 41(b) (see

ECF No. 37), the time for all Defendants to respond or answer to Plaintiff’s Amended Complaint

is adjourned sine die.

        The clerk of the court is instructed to send a copy of this by first-class mail to pro se

Plaintiff.

SO ORDERED.

DATED:          New York, New York
                January 27, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
